ITEMID: 001-71114
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF MIKHAYLOVA AND OTHERS v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Not necessary to examine Art. 13;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - domestic and convention proceedings
JUDGES: Christos Rozakis
TEXT: 4. The applicants were born in 1960, 1964, 1972 and 1954 respectively and live in Voronezh.
5. The applicants are in receipt of welfare payments for their children. In 1999 – 2001 they brought separate sets of civil proceedings against a local welfare authority, claiming arrears in those payments.
6. On 5 October 2000 the Sovetskiy District Court of Voronezh awarded the first applicant 4,295.89 Russian roubles (RUR) against the welfare authority. This judgment entered into force on 16 October 2000.
7. On 9 November 2000 a writ of execution was issued and sent to the bailiffs. It appears that some time later the bailiffs discontinued the enforcement proceedings in respect of the above judgment and returned the writ of execution to the first applicant, as the debtor had insufficient funds.
8. In January – February 2004 the first applicant was paid the amount due pursuant to the writ of execution.
9. On 27 December 1999 the Sovetskiy District Court of Voronezh awarded the second applicant RUR 2,221.45 against the welfare authority. This judgment entered into force on 7 January 2000 and a writ of execution was sent to the bailiffs.
10. On 26 July 2001 the bailiffs discontinued the enforcement proceedings in respect of the judgment of 27 December 1999 and returned the writ of execution to the second applicant, referring to the lack of the debtor’s funds.
11. In January – February 2004 the second applicant was paid the amount due pursuant to the writ of execution.
12. On 30 January and 29 May 2001 the Zheleznodorozhny District Court of Voronezh awarded the third applicant RUR 3,939.15 and 2,550.07 respectively. The judgments entered into force on 12 February and 11 June 2001.
13. On 12 February and 14 June 2001 writs of execution were issued and sent to the bailiffs. It appears that some time later the bailiffs discontinued the enforcement proceedings in respect of the above judgments and returned the writs of execution to her, referring to the lack of the debtor’s funds.
14. On 3 September 2001, in reply to the third applicant’s complaint about the bailiffs’ failure to enforce the judgments in her favour, the Department of Justice of the Voronezh Region informed the applicant that her award would be enforced in the order of priority set out by the Federal Law on Enforcement Procedure.
15. In January – February 2004 the third applicant was paid the amounts due pursuant to the writs of execution.
16. On 27 October 2000 the Levoberezhny District Court of Voronezh awarded the fourth applicant RUR 5,024.98. The judgment entered into force on 8 November 2000.
17. On 14 November 2000 a writ of execution was issued and sent to the bailiffs. It appears that some time later the bailiffs discontinued the enforcement proceedings in respect of the above judgment and returned the writ of execution to the fourth applicant, as the debtor had insufficient funds.
18. In January – February 2004 the fourth applicant was paid the amount due pursuant to the writ of execution.
19. Section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997 provides that a bailiff’s order on the institution of enforcement proceedings must fix a time-limit for the defendant’s voluntary compliance with a writ of execution. The time-limit may not exceed five days. The bailiff must also warn the defendant that coercive action will follow, should the defendant fail to comply with the time-limit.
20. Under Section 13 of the Law, the enforcement proceedings should be completed within two months of the receipt of the writ of enforcement by the bailiff.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
